Citation Nr: 0730681	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to service connection for hypertension, to 
include as secondary to post traumatic stress disorder.

2.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) from February 12, 2004?

3.  What evaluation is warranted for tinnitus from February 
12, 2003?

4.  What evaluation is warranted for evaluation of residuals 
of a shrapnel wound to the left wrist from February 12, 2004?

5.  What evaluation is warranted for residuals of a shrapnel 
wound of the left forearm from February 12, 2004?

6.  What evaluation is warranted for bilateral sensorineural 
hearing loss from February 12, 2004?

7.  What evaluation is warranted for residuals of a shrapnel 
wound to the face from February 12, 2004?

8.  Entitlement to an effective date of individual 
unemployability (TDIU) earlier than September 21, 2004?


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  June 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey, which denied the benefits 
sought on appeal.  

The issue of entitlement to an increased initial rating for 
residuals of a shrapnel wound to the face is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and there is no competent medical 
evidence that hypertension is related to active duty service 
or to a service connected disability.

2.  Since February 12, 2004,  the veteran's PTSD has not been 
manifested by occupational and social impairment with reduced 
reliability and productivity.  

3.  The veteran experiences recurrent tinnitus, a disorder 
which, under applicable VA regulations, is assigned a single 
disability evaluation.

4.  Since February 12, 2004, the veteran's residuals of a 
shrapnel wound to the left wrist are not manifested by 
limitation of motion.

5.  Since February 12, 2004, the veteran's residuals of a 
shrapnel wound to the left wrist are not manifested by 
ankylosis of the joint.

6.  Since February 12, 2004, the veteran's service-connected 
bilateral hearing loss has been manifested by a Level I 
hearing loss for the right ear and a Level II hearing loss 
for the left ear.

7.  Since February 12, 2004, the veteran's left forearm 
shrapnel wound scars have not been objectively painful upon 
examination, the scars are not unstable, and the scars are 
not manifested by a limitation of forearm motion.

8.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation due to service-connected disabilities 
alone prior to September 21, 2004.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, it may not be presumed to have been so 
incurred, and it is not proximately due to a service 
connected disorder.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2006). 

2.  Since February 12, 2004, the criteria for entitlement to 
an initial rating greater than 30 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp.2006); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

4.  Since February 12, 2004, the criteria for a rating in 
excess of 10 percent for residuals of a shrapnel wound to the 
left wrist have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.69, 4.71a, 
4.118 Diagnostic Codes 5003, 5010, 5214, 5215, 7804 (2006).

5.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 3.385, 4.1, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2006).   

6.  Since February 12, 2004, the criteria for a compensable 
evaluation for residuals of shrapnel to the left forearm have 
not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2006).

7.  The criteria for an effective date earlier than September 
21, 2004, for assignment of a TDIU, have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.157, 3.340, 3.400, 4.15, 4.16, 
20.200, 20.201, 20.202, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2004 and 
September 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Criteria for Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran has appealed the initial ratings assigned for 
post traumatic stress disorder, tinnitus, residuals of 
shrapnel wounds to the left wrist and forearm, and bilateral 
hearing loss.  He is essentially asking for a higher rating 
effective from the date service connection was granted.  
Consequently, the Board must consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 199 (1999).  

When evaluating musculoskeletal disorders, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements made in a clinical setting.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

I.  Entitlement to service connection for hypertension, to 
include as secondary to post traumatic stress disorder.

Background and Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Hypertension, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Applicable regulations provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of hypertension.  Moreover, while the 
veteran now has hypertension, a review of post-service 
private and VA medical records reveals no opinion linking 
hypertension to service or to a service-connected disorder.  
These medical records also do not  reveal competent evidence 
of compensably disabling hypertension within a year of the 
appellant's separation from active duty.  The Board has 
reviewed all of the evidence of record, to include VA medical 
records from January 2001 to June 2007, as well as private 
medical records from Dr. S. Qualgia, however, without 
competent evidence linking hypertension to service or to a 
service-connected disorder, the benefit sought on appeal 
cannot be granted. 

The claim is denied. 

II.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) from February 12, 2004?

In a June 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective February 12, 2004.

In order to receive a 50 percent rating for post traumatic 
stress disorder at any time since February 12, 2004, the 
evidence must indicate occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material; forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The pertinent evidence of record includes a May 2004 VA 
examination report.  The veteran reported occasional 
nightmares, and occasional hypervigilence.  These symptoms 
were judged to be mild in nature.  The examiner diagnosed the 
veteran with mild symptoms of PTSD.  The examiner indicated 
this veteran had been able to work and had a supportive 
social network.  His speech, thought processes and thought 
content were normal.  His mood was neutral.  There were no 
perceptual problems.  Insight, judgment and impulse control 
were fair.  He was oriented, and there was no evidence of 
suicidal or homicidal ideation.  The examiner opined that 
PTSD did not prevent the appellant from working.  A global 
assessment of functioning score of 70 was assigned.  

In light of the foregoing it is evident that the veteran does 
present such symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired short and long-term memory; impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood.  As such, entitlement to a higher rating 
is denied.   

III.  What evaluation is warranted for tinnitus from February 
12, 2003?

Background and Analysis

The veteran was granted service connection for tinnitus and 
assigned a disability evaluation of 10 percent, the maximum 
disability evaluation for tinnitus allowed under law.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260, 
which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head. 38 C.F.R. § 
4.87, Code 6260, note 2 (2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral. The Court held that pre-1999 and 
pre-June 13, 2003, versions of 38 C.F.R. § 4.87, Code 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting both 
ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit). To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith. The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

In June 2006, the Federal Circuit reversed the Veterans 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006). Citing United States Supreme
Court precedent, the Federal Circuit explained that an 
agency's interpretation of its own regulations was entitled 
to substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations. Finding that there was a lack of evidence in 
the record suggesting that VA's interpretation of Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, in July 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under Code 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. § 4.87, Code 6260 in effect prior to 
June 2003 precludes an evaluation in excess of a single 10 
percent rating for tinnitus. Therefore, the veteran's claim 
for an increased rating for tinnitus must be denied under 
both the new and old versions of the regulation. As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

IV.  What evaluation is warranted for evaluation of residuals 
of a shrapnel wound to the left wrist, from February 12, 
2004?

The veteran was granted service connection for residuals of a 
shrapnel wound to the left wrist in a June 2004 rating 
decision and assigned a 10 percent disability evaluation 
effective February 12, 2004.

Background and Analysis

The service medical records are devoid of any complaints, 
treatment, or diagnosis of shrapnel injuries to the left 
wrist.  The appellant was awarded the Purple Heart in 
December 2004.

Two letters were submitted by fellow veterans stating that 
they served with the veteran and were present when he was hit 
by shrapnel.

During a December 2004 VA examination, it was noted that 
during carpel tunnel surgery, a metallic foreign body was 
removed from the left wrist.  Repeated movement of the wrist 
increased pain.  There was no increase in weakness, fatigue 
or lack of endurance.  Left wrist range of motion was 
extension to 60 degrees, flexion to 68 degrees, radial 
deviation to 12 degrees, and ulnar deviation to 16 degrees.   
The examiner diagnosed mild osteoarthritis of the wrist with 
scapholunate dissocation with legamentous disruption in the 
both wrists.  

The veteran was assigned a 10 percent disability evaluation 
under 38 C.F.R. §  4.118,  Diagnostic Codes 7804-5010.  

Under Code 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis. 
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved. 38 C.F.R. § 4.71a, 
Code 5003. When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by a 
limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups. A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, a 20 percent 
rating is assigned for ankylosis of the minor wrist when 
ankylosis is favorable in 20 degrees to 30 degrees of 
dorsiflexion.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215 
provide for a 10 percent rating for limitation of motion of 
the wrist where dorsiflexion is less than 15 degrees or where 
palmar flexion is limited in line with forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.

Here, the veteran's left wrist demonstrates a normal range of 
motion.  Further, there is no medical evidence associated 
with the file which indicates any complaints and/or treatment 
for the veteran's residuals of shrapnel to the left wrist 
with the exception of the May and December 2004 VA 
examinations, where the veteran complained of pain based on 
repetitive movement.  The range of motion, however, remained 
constant during these studies.

As to the veteran's scars, an increased evaluation under 
Diagnostic Codes 7801 or 7802 is not warranted as the scar 
area does not exceed 39 sq. centimeters.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  An  increased evaluation is also not 
warranted under Diagnostic Code 7803 as the veteran's scars 
are not unstable.  Under Diagnostic Code 7804, the Board 
notes that there have been no objective findings of a scar 
which is painful upon examination and, finally, under 
Diagnostic Code 7805, the veteran has not demonstrated a 
limitation of wrist motion due to his scars.

Accordingly, given the evidence of record, an increased 
evaluation is not warranted under these provisions.

In considering the veteran's claim for increase, the Board 
considered his complaints of pain. DeLuca v. Brown, 8 Vet. 
App. 202 (1995). While pain is a factor for consideration 
when rating motion of a joint, there is no evidence that 
objectively confirms functional loss due to pain beyond that 
contemplated by the rating currently assigned. There is no 
evidence associated with the claims file which indicates 
fatigue, weakness, lack of endurance, or lack of 
incoordination. Thus, the Board finds no basis on which to 
grant a higher evaluation under limitation of motion criteria 
due to pain.

V.  What evaluation is warranted for residuals of a shrapnel 
wound of the left forearm, from February 12, 2004?

The veteran was granted service connection for residuals of a 
shrapnel wound to the left forearm in a June 2004 rating 
decision and assigned a noncompensable disability evaluation 
effective February 12, 2004.

The veteran was assigned a noncompensable disability 
evaluation under 38 C.F.R. § 4.118,  Diagnositc Code 7804.  



Background and Analysis

The service medical records are devoid of any complaints, 
treatment, or diagnosis of shrapnel injuries to the left 
forearm.

As noted above, two letters were submitted by fellow veterans 
stating that they served with the veteran and were present 
when the veteran was hit by shrapnel.

The criteria for rating skin diseases is under 38 C.F.R. § 
4.118, including scars.  38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805 (2006).  A 10 percent rating is applicable under 
Diagnostic Code 7802 for a superficial scar not located on 
the head, face, or neck which is 144 square inches or 
greater.  Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.

A 10 percent rating is also applicable under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 for scars that are superficial, 
painful on examination. A superficial scar is one not 
associated with underlying soft tissue damage.  

Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805. 38 C.F.R. § 
4.118.

The medical evidence in the form of a May 2004 VA examination 
revealed small scars on the left forearm.  These measured 1 
centimeter x .25 centimeter deep and a 2 centimeter x .50 
centimeter skin deep scar.  The scars were non-tender, and no 
pain was associated with either scar.  The skin was soft and 
regular with no depression.  There was no limitation of 
motion, no induration or inflexibility.  There was no 
evidence presented that the scars were unstable.  Therefore, 
the criteria for a compensable rating are not met. Thus, the 
preponderance of the evidence is against the claim of 
entitlement to a compensable rating for residuals of a 
shrapnel wound to the left forearm.

VI.  What evaluation is warranted for bilateral sensorineural 
hearing loss from February 12, 2004?

Background and Analysis

The veteran filed a claim for compensation for hearing loss 
in July 2002.  In a May 2003 decision, the RO assigned a non-
compensable rating for hearing loss.

In May 2004, the veteran underwent a VA audiological 
examination.  The claims file was available and reviewed by 
the examiner.  The audiological evaluation showed air 
conduction pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
55
55
LEFT
35
35
30
60
65

The average losses were 40 decibels for the right ear, and 48 
decibels for the left.  The Maryland CNC word list score was 
92% for the right ear and 88% for the left ear.

Audiological test results indicated an essentially mild to 
moderate sensorineural hearing loss for the right ear  and a 
mild to moderately severe sensorineural hearing loss for the 
left ear.  

Levels of hearing loss are determined by considering the pure 
tone threshold average and speech discrimination percentage 
scores. 38 C.F.R. § 4.85(b), Table VI.  Disability ratings 
are assigned by combining a level of hearing loss in each 
ear. 38 C.F.R. § 4.85(e), Table VII; Lendenmann v. Principi, 
3 Vet. App. at 345 (1992) (assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent at nine categories of decibel loss based on the 
pure tone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.86) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6100.  See 38 C.F.R. 
§ 4.85(b), Diagnostic Codes 6100-6110 (2006).

At the veteran's May 2004 examination, studies revealed the 
right ear had a 40 average decibel loss, and the left ear had 
a 48 decibel loss.  Speech discrimination was 92 percent in 
the right and 88 percent on the left.  Based on these 
findings, a review of 38 C.F.R. § 4.86, Table VI, shows that 
the right ear has a Roman Numeral I loss, and the left has a 
Roman Numeral II loss.  These equate to a noncompensable 
evaluation under 38 C.F.R. § 4.86, Table VII.  

Accordingly, the benefit sought on appeal is denied.



VII.  Entitlement to an effective date of individual 
unemployability (TDIU) earlier than September 21, 2004?

Background and Analysis

The earliest effective date for an award of a TDIU cannot be 
earlier than the date that the record shows the veteran was 
precluded from following a substantially gainful occupation 
by his service-connected disabilities, or the date on which 
said evidence was received by VA, whichever is later. 38 
C.F.R. §§ 3.400, 4.16(b).

The provisions of 38 C.F.R. § 4.16 provide that individual 
unemployability may be granted where there is one disability 
evaluated as 60 percent disabling, or two or more 
disabilities, one of which is 40 percent with a combined 
evaluation of 70 percent or more. These percentage standards 
are set aside only in exceptional cases where there is an 
unusual factor of disability rendering the veteran unable to 
secure or follow a substantially gainful occupation. Such 
cases are submitted to the Director of the Compensation and 
Pension Service for extraschedular consideration. 

This case was not been submitted for extra-schedular 
consideration.  Instead, the RO concluded that entitlement to 
a total disability evaluation based on individual 
unemployability due to service connected disorders arose when 
entitlement to service connection for multiple additional 
disabilities was established, effective September 21, 2004, 
the date of the receipt of the claim for those disorders.  
The Board agrees.

Prior to September 21, 2004, the veteran's combined service 
connected disability evaluation totaled 50 percent.  It was 
only with the grant of service connection for multiple new 
disorders that the appellant's combined rating rose to 80 
percent.  Prior to September 21, 2004, entitlement to a total 
disability evaluation based on individual unemployability due 
to a noncompensable hearing loss, a 10 percent disabling 
tinnitus, a 10 percent rating for all scars, and a 30 percent 
rating for PTSD, the latter being a disorder which examiners 
specifically found did not preclude employment, was not in 
order.

Hence, the Board cannot find a legal basis for an effective 
date prior to September 21, 2004.  38 C.F.R. § 3.400.  
Therefore, the claim of entitlement to an effective date 
earlier than September 21, 2004, for a TDIU must be denied..

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to post traumatic stress disorder is 
denied.

Entitlement to an initial rating in excess of 30 percent from 
February 12, 2004 for post traumatic stress disorder is 
denied.

Entitlement to an initial rating in excess of 10 percent from 
February 12, 2003 for tinnitus is denied. 

Entitlement to an initial rating in excess of 10 percent for 
residuals of a shrapnel wound to the left wrist from February 
12, 2004 is denied.

Entitlement to an initial compensable rating for residuals of 
a shrapnel wound of the left forearm from February 12, 2004 
is denied.

Entitlement to an initial compensable rating from February 
12, 2004 for service-connected hearing loss is denied

An effective date earlier than September 21, 2004, for the 
award of TDIU is denied.



REMAND

At a May 2004 VA examination the examiner notated that 
photographs had been ordered of the veteran's face in regard 
to his claim for an increased rating for residuals of a 
shrapnel wound to the face.  These photographs are not 
associated with the file.  Hence, further development is in 
order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure the 
photographs ordered at the May 2004 VA 
examination.  If unavailable, 
unretouched color photographs of the 
veteran's face must be taken and 
associated with the claims folder. 

2.  The veteran is hereby notified that 
it is his responsibility to report for 
a photographic examination of his 
facial scar and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA photographic examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report, documentation should 
be obtained which shows that notice 
scheduling the photographic examination 
was sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  The RO should then readjudicate the 
claim.  If any  benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case and afforded the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  

4.  If while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), such as providing updated 
notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request 
evidence, then such development must be 
undertaken.  38 U.S.C.A. §§ 5100, 5103, 
5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


